DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Action
This communication is a Second Office Action Non-Final Rejection on the merits. Claim(s) 4-9 is/are currently pending and considered below. The documents received on 19 Jul 2021 have been considered.

Election/Restrictions
Claims 1-3, and 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 Jul 2021.  
The restriction filed on 19 Jul 2021 between Groups I and II lacks unity of invention.  Restriction under 35 U.S.C. 121 and 372 is determined by PCT Rule 13.1 and 13.2, in this case, because the shared technical features of Group I and II are not a special technical feature as it does not make a contribution over the prior art in view of Lems et al. US 4,665,552 A. Search burden is not a factor in this restriction under 35 U.S.C. 121 and 372. Therefore, arguments directed towards lack of serious search burden to the Examiner are moot and unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 4 is objected because the limitation "guide" in line 5 should read "a guide"

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the limitation "receiving items" in line 5 renders the claim indefinite, as it is unclear if the "receiving items" in line 5 are the same items as in line 3, or if it is introducing a new set of "receiving items". For the purposes of examination, the receiving items are construed to reference the items recited in line 3.
Claim 4 recites the limitation "this passage" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This limitation is confusing due to the lack of clarity as to which passage is referenced.
Claim 4 introduces “a conveyor path” in lines 17-18 and renders the claim indefinite because the limitation as written is ambiguous as to if it is referring to the “a conveyor path” in claim 4, line 11, or if it is introducing a new conveyor path. For the purposes of compact prosecution, the Examiner will interpret to reference the conveyor path in line 11.

Claim 5 recites the limitation "opener" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner will interpret this limitation as structure that opens a bag or the web.
Claim 5 recites the limitation "which is mounted on the first part of the feed web" in line 3 of the claim renders the claim indefinite, because in light of the Specification, the finger is only touching the first part, not being mounted on the first part of the feed web.  This limitation is confusing and lacks clarity, as it states that the finger is mounted actually first part of the feed web. For the purposes of compact prosecution, the Examiner will interpret this limitation as structure touching the feed web.
Claim 5 recites the limitation "which is mounted on the second part of the feed web" in line 6 of the claim renders the claim indefinite, because in light of the Specification, the finger is only touching the second part, not being mounted on the second part of the feed web. This limitation is confusing and lacks clarity, as it states that another finger is mounted actually on the second part of the feed web.  For the purposes of compact prosecution, the Examiner will interpret this limitation as structure touching the feed web.
Claim 9 recites the limitation "uppermost continuous region" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, the Examiner will interpret this limitation as the top of the bag or web.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodolay US 5,157,811 (Bodolay).

Regarding Claim 4, Bodolay discloses, Equipment (FIG. 2, #10) for packing items, liquid or bulk goods in film bags, which are conveyed in a continuous web (12) of bag items (Col. 6, line 32) through a filling station (FIG. 2, #58), wherein the mouths of the bags are held open for receiving items, while the bags are then closed and separated from the web (Abstract), and where the equipment comprises: 

- guide (FIG. 1, #s 42, 44), which are arranged to retain and guide the bag web (12) along a conveyor path through the equipment (FIG. 1, Col. 5, lines 27-34), and the guide (42, 44) in connection with this passage force the edges of the bag mouth apart for successive opening of the bags  in the filling station (58) and then, after filling the bags (2), bring the edges of the bag mouths back together for closing the bags (FIG. 1, #90, Col. 6, lines 60-63), 
wherein the conveyor path comprises first (60) and second (62) separately controllable guide (Col. 5, lines 16-25), where the first guide (60) is placed before the filling station (58), the second guide (62) is placed after the filling station, and the first (60) and second (62) guide are arranged to grip around a zip closure (FIG. 1, #13, Claim 1) in the bag web (12) (FIGS. 1-2 – guides project and are around web/bag), which is applied parallel to the upper edge of the bag web (1) and is continuous for the entire length of the bag web (FIG. 1 – illustrates that the zipper will be the top after free edge 40 is sealed), and the zip closure (13) may be coupled to the first guide (60), which are arranged to retain and guide the zip closure (13) of the bag web (12) along a first section of a conveyor path towards the filling station (58), and coupled to the second guide (62), which are arranged to retain and guide the zip closure (13) of the bag web (12) along the second part of the conveyor path (FIG. 1, after 58 illustrates second half of conveyor ) after the filling station (58).


Regarding Claim 5, Bodolay discloses as previously claimed. Bodolay further discloses, wherein the opener (Col. 6, lines 31-34 – opening means) for the bag items in the filling station (58) comprises a first finger (FIG. 1, #68) directed vertically downwards (FIG. 3, #68 has a vertical portion), which is mounted on the first part of the feed web (FIG. #68 in contact with web), for separating each part of the zip closure (13) of the bag web (12) during passage of the bag web through the filling station (58), and another finger (FIG. 1, #66) directed vertically downwards (Col. 6, lines 31-34, # 68 shares features of 

Regarding Claim 6, Bodolay discloses as previously claimed. Bodolay further discloses, wherein the guide (42, 44) in at least one of the first and second part of the feed web comprises a clamp (Col. 5, lines 27-38 – maintains positive retention), which is arranged to bear against each of the outer sides (FIG. 1, #s42 & 44 illustrated in outer portion) of the bag web in the region around the zip closure (13) for securing and guiding the bag web (12) in the feed web (FIG. 1, illustrates the guiding of the web).

Regarding Claim 7, Bodolay discloses as previously claimed. Bodolay further discloses, wherein the first part of the feed web is mounted movably for displacement in the direction of transport (Col 6, lines 43-54).

Regarding Claim 8, Bodolay discloses as previously claimed. Bodolay further discloses, wherein it comprises a control (Col. 5, lines 16-18), which is arranged for 
- briefly stopping the second guide (62) and the bag web (12) in the second part of the conveyor path (Abstract), while the first guide (60) in the first part of the conveyor path (FIG. 1, Col. 5, lines 27-34) continuously feed the bag web (12) forwards towards the filling station (58), 
- briefly increasing the feed speed in the first guide and maintaining (Col. 6, lines 46-54) or reducing the feed speed in the second guiding or 
- briefly stopping (Abstract – function of moving the web) both the first (60) and the second guide (62) and therefore the bag web (1) in the first and second part of the conveyor path, the first part of the conveyor path being mounted movably in the equipment (FIGS. 1 &2, #s 16-19, Col 4, lines 48-55) and being displaced in the direction of transport (FIG. 2, A) for opening the bag in the filling station (58).

Regarding Claim 9, Bodolay discloses as previously claimed. Bodolay further discloses, wherein the equipment after the filling station (58) comprises one or more welding stations (FIG. 1, #90, Col. 6, lines 60-63) for sealing the mouth of the bag (FIG. 1, #90, Col. 7 lines 1-3) and/or the lateral edge 5 in the uppermost continuous region of the lateral edges 5 of the bag items and a cutting station (FIGS. 1 & 3, #106) for separating the filled and sealed bag items from the bag web (Col. 7, lines 12-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herber US-5519982-A, Todd US-6272815-B1, Pape US-20030180486-A1, Ausnit US-20040134166-A1, Dutt US-6871473-B1, Rogers US-6931824-B2, Matheyka US-8707663-B2, and Pape US-20170137155-A1 cited for controller, first and second guides, web, bag closure, filling station, path, sealing and cutting station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        16 August 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731